Citation Nr: 0923709	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection of a skin disability, 
other than as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disability 
due to undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by memory loss, other than as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by memory loss due to undiagnosed illness.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection of bilateral carpal 
tunnel syndrome.

6.  Entitlement to service connection for folliculitis.

7.  Entitlement to service connection for solar dermatitis.

8.  Entitlement to service connection for urticaria and/or 
hives.

9.  Entitlement to service connection for hypothyroidism, 
including as secondary to an undiagnosed illness.

10.  Entitlement to service connection for organic brain 
syndrome.

11.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

12.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include due to undiagnosed illness.

13.  Entitlement to service connection for a disability 
manifested by diarrhea and constipation, including as 
secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1988 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran elected in his March 2005 substantive appeal to 
have a Travel Board hearing.  However, in a July 2008 
statement, the Veteran's representative submitted a statement 
indicating that the Veteran wished to cancel his Travel Board 
hearing request.   There are no other hearing requests of 
record, so the Board deems his request for a hearing to have 
been withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2008).  


FINDINGS OF FACT

1.  In a January 1995 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for a 
skin disability, bilateral carpal tunnel syndrome, and memory 
loss, other than as due to an undiagnosed illness.  

2.  Evidence added to record since the RO's January 1995 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for a skin disability, 
other than as due to an undiagnosed illness, nor does it 
raise a reasonable possibility of substantiating the claim.  

3.  Evidence added to record since the RO's January 1995 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for bilateral carpal tunnel 
syndrome, nor does it raise a reasonable possibility of 
substantiating the claim.  

4.  Evidence added to record since the RO's January 1995 
rating decision was not previously of record, and is not 
cumulative and redundant of other evidence previously 
considered, but when viewed by itself or in the context of 
the entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim of 
entitlement to service connection for a disability manifested 
by memory loss, other than as due to an undiagnosed illness, 
nor does it raise a reasonable possibility of substantiating 
the claim.  

5.  There has been no demonstration by competent clinical 
evidence of record of an undiagnosed current skin disability.

6.  There has been no demonstration by competent clinical 
evidence of record of an undiagnosed chronic disability 
manifested by memory loss.

7.  There is no competent medical nexus evidence of record 
indicating the Veteran has folliculitis, which is causally or 
etiologically related to his service in the military.

8.  There is no competent medical nexus evidence of record 
indicating the Veteran has solar dermatitis, which is 
causally or etiologically related to his service in the 
military.

9.   There is no competent medical nexus evidence of record 
indicating the Veteran's urticaria, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.

10.  There is no competent medical nexus evidence of record 
indicating the Veteran's hypothyroidism, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

11.  There is no competent medical nexus evidence of record 
indicating the Veteran has organic brain syndrome, which is 
causally or etiologically related to his service in the 
military.

12.  There is no competent medical nexus evidence of record 
indicating the Veteran's GERD, initially demonstrated years 
after service, is causally or etiologically related to his 
service in the military.

13.  There is no competent medical nexus evidence of record 
indicating the Veteran has irritable bowel syndrome, which is 
causally or etiologically related to his service in the 
military.

14.  There is no competent medical nexus evidence of record 
indicating the Veteran has a chronic disability manifested by 
diarrhea and constipation, which is causally or etiologically 
related to her service in the military.


CONCLUSIONS OF LAW

1.  The January 1995 RO decision that denied the Veteran's 
claims of entitlement to service connection for a skin 
disability, bilateral carpal tunnel syndrome, and memory 
loss, other than as due to an undiagnosed illness, is final.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a skin 
disability, other than as due to an undiagnosed illness.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
disability manifested by memory loss, other than as due to an 
undiagnosed illness.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156 (2008).

5.  A skin disability due to undiagnosed illness was not 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

6.  A disability manifested by memory loss, due to 
undiagnosed illness, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

7.  Folliculitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

8.  Solar dermatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).

9.  Urticaria and/or hives was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.317 (2008).

10.  Hypothyroidism, to include as due to undiagnosed 
illness, was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 1118, 
1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

11.  Organic brain syndrome was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).

12.  GERD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

13.  Irritable bowel syndrome, to include as due to 
undiagnosed illness, was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1117, 
1118, 1131, 1137, 5103A, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 
(2008).

14.  A disability manifested by diarrhea and constipation, to 
include as due to undiagnosed illness, was not incurred in, 
or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1117, 1118, 1131, 1137, 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and to respond by 
providing the appellant with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  But see 
Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 
5103(a) requires only that the VA give a claimant notice at 
the outset of the claims process of the information and 
evidence necessary to substantiate the claim, before the 
initial RO decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice may be 
generic in the sense that it need not identify evidence 
specific to the individual claimant's case (though it 
necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

VA issued VCAA notice letters, dated in October 2003, August 
2006, January 2008, and March 2008, from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
explained the evidence necessary to substantiate the 
Veteran's petitions to reopen his previously denied claims of 
entitlement to service connection, as well as informed the 
appellant of what evidence was required to substantiate his 
claims for service connection.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

The Board also finds that the January 2008 VCAA notification 
letter is compliant with Kent.  This letter specifically 
informed the Veteran as to what evidence would be necessary 
to substantiate the element or elements that were required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was told to submit evidence 
pertaining to the reason his skin disability, bilateral 
carpal tunnel syndrome, and disability manifested by memory 
loss claims were previously denied, and the letter notified 
the Veteran of the reason for the prior final denials (i.e. 
the element of the service connection claim that was 
deficient).  

In addition, the August 2006, January 2008, and March 2008 
VCAA letters from VA explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, although the notice 
elements required by Dingess/Hartman and Kent were provided 
to the appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - In General

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).   As the current petition 
to reopen was received in March 2003, the new version of the 
regulation is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2008).  If all of these tests are 
satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied. See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2005) (eliminating the concept of a well-grounded 
claim).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claims of entitlement to service connection for 
a skin disability, bilateral carpal tunnel syndrome, and a 
disability manifested by memory loss, other than as due to an 
undiagnosed illness, were initially denied by the RO in a 
January 1995 rating decision.  A timely appeal was not taken 
from that determination, and it is final.  See 38 U.S.C.A. § 
7105 (West 2002).

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, the initial question before the Board remains 
whether new and material evidence has been presented to 
reopen the claim.

The evidence of record at the time of the January 1995 rating 
decision, as to the Veteran's claims for service connection 
for a skin disability, bilateral carpal tunnel syndrome, and 
a disability manifested by memory loss, other than as due to 
an undiagnosed illness, included the Veteran's service 
treatment records, VA medical records and examination 
reports, and private medical records.  

Service treatment records do not show any complaints or 
treatment for skin disability, bilateral carpal tunnel 
syndrome, or memory loss.

Treatment records from the Veteran's Reserves service 
indicate that the Veteran did not have a skin disability, 
bilateral carpal tunnel syndrome, or memory loss.

VA treatment records from 1994 indicate that the Veteran was 
treated for tinea pedis (for which he is now service-
connected).  

The Veteran was provided with a VA examination in September 
1994.  According to the report, the Veteran was diagnosed 
with granuloma annulare, allergic urticaria, dermatophytosis 
of the feet, folliculitis of the buttocks and thighs, 
bilateral carpal tunnel syndrome, gastritis, and adjustment 
disorder.  

The evidence added to the record subsequent to the RO's 
January 1995 rating decision includes VA medical records and 
private medical records, as well as several VA examination 
reports.  

VA medical records dated 2001 through 2008 indicate that the 
Veteran complained of a history of memory problems, 
dermatitis/eczema, and joint pain.  An April 2003 MRI was 
normal.  An August 2007 VA psychiatric consultation found 
evidence of impaired memory and concentration; the diagnosis 
was anxiety disorder, PTSD chronic.

December 2003 VA examination reports state that the Veteran 
had polyarthralgia related to his nonservice-connected 
hypothyroidism, vague complaints of memory problems, and a 
history of various skin rashes, usually a bilateral foot rash 
(tinea pedis, for which the Veteran is now service-
connected).  

Private medical records from various providers do not show 
treatment for the claimed disabilities.  Instead, these 
records show treatment for subdiagnostic posttraumatic stress 
disorder (PTSD), back complaints, allergic rhinitis and 
conjunctivitis, left shoulder disability, and cervical spine 
pain.  Records from Appalachian Regional Healthcare show 
treatment for dry skin and dermatitis in 2005.

At the Veteran's October 2007 VA examinations, the Veteran 
was diagnosed with eczema of the feet and periodic urticaria 
related to his nonservice-connected hypothyroidism; there 
were no other skin disabilities present.  Upon examination, 
there was also no evidence of carpal tunnel syndrome or 
objective evidence of memory loss.

As stated above, in order to reopen a claim, evidence 
received must be both new and material.  Additional evidence 
received after the prior final denial was not of record at 
the time of the final RO decision in 1995.  The Veteran's VA 
and private medical records, as well as the Veteran's VA 
examination reports are not cumulative and redundant of the 
evidence in the claims file at the time of the RO's January 
1995 rating decision.  Thus, that evidence is considered 
"new."  

To be material, the evidence must relate to a fact not 
previously established that is necessary to substantiate the 
claim, and when viewed in the context of the record as a 
whole, must raise a reasonable possibility of substantiating 
the claim.  The basis of the RO's prior final denial was that 
there was no medical evidence of record demonstrating that 
the Veteran's skin disability, bilateral carpal tunnel 
syndrome, or a disability manifested by memory loss were 
incurred or aggravated during his military service.  In 
particular, the RO found that the Veteran's service treatment 
records did not show any complaints or treatment for 
bilateral carpal tunnel syndrome or memory loss during his 
service; the RO also found that the Veteran did not provide 
any evidence of continuous treatment for a skin disability 
since his discharge from service.  

The records submitted by the Veteran during the years since 
the RO's January 1995 rating decision refer primarily to the 
evaluation and treatment of the Veteran's complaints of a 
skin disability, bilateral carpal tunnel syndrome, and a 
disability manifested by memory loss since 2001.  See Morton 
v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing the Veteran's current condition are 
immaterial to issue of service connection and are 
insufficient to reopen claim for service connection based on 
new and material evidence).  

The Board is mindful of the Veteran's assertions that he is 
entitled to service connection for his claimed skin 
disability, bilateral carpal tunnel syndrome, and a 
disability manifested by memory loss.  However, such 
statements must be considered in the context of the record as 
a whole to determine whether it raises a reasonable 
possibility of substantiating the claims.  In this regard, 
the Board points out that, despite the Veteran's complaints 
of memory loss, skin rashes and itching, and numbness of the 
hands and wrists, the record remains devoid of any evidence 
linking the etiology, or aggravation, of his skin disability, 
bilateral carpal tunnel syndrome, and a disability manifested 
by memory loss to his military service.  Likewise, the 
Veteran has not provided any objective, medical evidence 
indicating that he currently has skin disability, bilateral 
carpal tunnel syndrome, or a disability manifested by memory 
loss, which are related to his military service.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical 
evidence linking a current disability, even assuming the 
veteran has one, to his service in the military).

More significantly, while the Veteran's medical records 
confirm of a history of subjective complaints of memory loss, 
numbness of the hands and wrists, and itching and rashes 
subsequent to his service, the objective evidence of record 
does not demonstrate that the Veteran currently has a skin 
disability, bilateral carpal tunnel syndrome, and a 
disability manifested by memory loss related to his military 
service.  As such, the additional evidence considered in 
conjunction with the record as a whole does not raise a 
reasonable possibility of substantiating the claims.  
In short, these medical records do not demonstrate a causal 
relationship between his service in the military and his 
claimed skin disability, bilateral carpal tunnel syndrome, 
and a disability manifested by memory loss.  See Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 
10 Vet. App. 6, 11 (1996). 

Merely reiterating previously made arguments, without 
independent verification of this, is insufficient grounds to 
reopen the claims.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312 (1992).

In conclusion, new and material evidence to reopen the 
Veteran's previously denied claims for service connection for 
a skin disability, bilateral carpal tunnel syndrome, or a 
disability manifested by memory loss has not been received 
subsequent to the last final RO decision in January 2003.  
In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  As such, the Veteran's claims are 
not reopened.

Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest:  during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 71 Fed. Reg. 75669 
- 75672 (Dec. 18, 2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be 
manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant 
statutory authorities, determined that, at that time, there 
was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for a chronic disability 
manifested by memory loss, undiagnosed skin disability, 
folliculitis, urticaria, hypothyroidism, organic brain 
syndrome, GERD, irritable bowel syndrome, or a disability 
manifested by diarrhea and constipation during his military 
service.  While the Board acknowledges that the Veteran was 
treated for solar dermatitis during his service, his 
complaints have not been shown to have been other than acute 
and resolved with treatment.   Further, the Board points out 
that the Veteran's March 1992 examination report indicates 
that the Veteran's neurological and psychiatric evaluations 
were completely normal, as were the physical evaluations of 
his musculoskeletal system, endocrine system, genitourinary 
system, skin, lymphatic system, abdomen, and vascular system.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. ."). 

Likewise, in his contemporaneous report of medical history, 
the Veteran denied that he had experienced thyroid problems, 
skin disease, indigestion, stomach or intestinal trouble, 
arthritis or bursitis, bone or joint deformity, and neuritis.  
This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems, as he is now alleging, then he 
would have at least mentioned this during the military 
examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).   In particular, VA 
examination reports and VA and private treatment records 
indicate that the Veteran related that his gastrointestinal 
symptoms began in the early 1990s, that his hypothyroidism 
was diagnosed in 2001, and that his skin problems have been 
intermittent since service.  (See, i.e., October 2007 VA 
Persian Gulf examination report).  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

More significantly, none of the Veteran's medical providers 
related his complaints to his military service, including his 
service in Southwest Asia.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  In fact, the medical 
evidence of record clearly demonstrates there is no objective 
medical evidence of a chronic disability manifested by memory 
loss, an undiagnosed skin disability, irritable bowel 
syndrome, organic brain syndrome, folliculitis, solar 
dermatitis, or a disability manifested by diarrhea and 
constipation.  More specifically, while the Veteran's VA 
medical records show diagnoses of organic brain syndrome, 
GERD, irritable bowel syndrome, dermatitis, and urticaria, 
the Board points out that these diagnoses were based on the 
Veteran's reported complaints and history; the Veteran's 
December 2003 and October 2007 VA examinations were negative 
for evidence of irritable bowel syndrome, organic brain 
syndrome, folliculitis, and solar dermatitis; upper gastro-
intestinal testing was negative for GERD and his diarrhea and 
constipation were found to be a normal alternating bowel 
habit.  In this regard, the Board notes that physical 
evaluations were negative upon VA examination.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  38 U.S.C. § 1110 (formerly § 310)).  

Similarly, none of the VA examiners found that the Veteran's 
complaints were due to an undiagnosed illness.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Additionally, 
the Veteran's diagnosis of organic brain syndrome was based 
on the history as provided by the Veteran; there was no 
objective medical evidence of such a disorder.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by any additional medical comment, 
does not constitute competent medical evidence).  

Likewise, the December 2003 VA examiner found that the 
Veteran's hypothyroidism was not related to his military 
service, including his Persian Gulf service, as it is 
idiopathic in nature.  And, the October 2007 VA examiner 
concluded that his urticaria was associated with his 
nonservice-connected hypothyroidism.  The fact that there has 
been no demonstration, by competent clinical evidence of 
record, that the Veteran's current hypothyroidism is 
attributable to his military service, unfortunately also, in 
turn, means that he cannot link his urticaria to his service 
- via his hypothyroidism.  38 C.F.R. § 3.310(a); Allen, 7 
Vet. App. at 448.  That is to say, the elimination of one 
relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).   

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had any symptoms related to an undiagnosed skin 
disability, chronic disability manifested by memory loss, 
folliculitis, solar dermatitis, urticaria, hypothyroidism, 
organic brain syndrome, GERD, irritable bowel syndrome, or a 
disability manifested by diarrhea and constipation during his 
service.  While the Board finds that the Veteran is competent 
to assert that he believes his current disabilities are 
related to events during his service, little probative weight 
can be assigned to his statements, as the Board deems such 
statements to be less than credible.  In this regard, while 
the Board again acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, 
such as evidence of injuries during service, in and of itself 
does not render his statements incredible, such absence is 
for consideration in determining credibility.   See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

In view of the foregoing, the Board affords great probative 
value to the opinions contained in the December 2003 and 
October 2007 VA examination reports.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  These VA 
examination reports reflect that the VA examiners reviewed 
the Veteran's entire claims folder and the Veteran's reported 
history, as well as undertook a comprehensive clinical 
examination of the Veteran, prior to finding that it was 
unlikely that the Veteran's claimed disabilities were related 
to his service, including an undiagnosed illness.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (although the 
Board may not ignore medical opinion evidence, greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  

Therefore, the only evidence portending that the Veteran's 
claimed undiagnosed skin disability, chronic disability 
manifested by memory loss, chronic folliculitis, solar 
dermatitis, urticaria, hypothyroidism, organic brain 
syndrome, GERD, irritable bowel syndrome, or a disability 
manifested by diarrhea and constipation are in any way 
related to his service in the military, including an 
undiagnosed illness, comes from him personally.  As a 
layperson, the Veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, when 
deemed less than credible, as discussed above, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against his claims, 
in turn, meaning the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The petition to reopen the claim for service connection for a 
skin disability, other than as due to an undiagnosed illness, 
is denied.

The petition to reopen the claim for service connection for 
bilateral carpal tunnel syndrome is denied.

The petition to reopen the claim for service connection for a 
disability manifested by memory loss, other than as due to an 
undiagnosed illness, is denied.

The claim for service connection for a skin disability due to 
undiagnosed illness is denied.

The claim for service connection for a chronic disability 
manifested by memory loss, due to undiagnosed illness, is 
denied.

The claim for service connection for folliculitis is denied.

The claim for service connection for solar dermatitis is 
denied.

The claim for service connection for urticaria and/or hives 
is denied.

The claim for service connection for hypothyroidism, 
including as due to an undiagnosed illness, is denied.

The claim for service connection for organic brain syndrome 
is denied.

The claim for service connection for GERD is denied.

The claim for service connection for irritable bowel 
syndrome, including as due to an undiagnosed illness, is 
denied.

The claim for service connection for a disability manifested 
by diarrhea and constipation, including as due to an 
undiagnosed illness, is denied.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


